Exhibit 10.1

 

CORPORATE RESOLUTION TO BORROW / GRANT COLLATERAL

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

 

$

3,500,000.00

 

09-16-2005

 

09-16-2006

 

17003864

 

4A / 466

 

 

 

SBV

 

 

 

 

References in the shaded area are for Lender’s use only and do not limit the
applicability
of this document to any particular loan or item.
Any item above containing “* * *” has been omitted due to text length
limitations.

 


Corporation:


TGC Industries, Inc.
1304 Summit Avenue, Ste. 2
Plano, TX 75074

 

 

Lender:

Sovereign Bank, N.A.
Preston Center
6060 Sherry Lane
Dallas, TX 75225

 

 

 

I, THE UNDERSIGNED, DO HEREBY CERTIFY THAT:

 

THE CORPORATION’S EXISTENCE.  The complete and correct name of the Corporation
is TGC Industries, Inc. (“Corporation”). The Corporation is a corporation for
profit which is, and at all times shall be, duly organized, validly existing,
and in good standing under and by virtue of the laws of the State of Texas. The
Corporation is duly authorized to transact business in all other states in which
the Corporation is doing business, having obtained all necessary filings,
governmental licenses and approvals for each state in which the Corporation is
doing business. Specifically, the Corporation is, and at all times shall be,
duly qualified as a foreign corporation in all states in which the failure to so
qualify would have a material adverse effect on its business or financial
condition. The Corporation has the full power and authority to own its
properties and to transact the business in which it is presently engaged or
presently proposes to engage. The Corporation maintains an office at 1304 Summit
Avenue, Ste. 2, Plano, TX 75074. Unless the Corporation has designated otherwise
in writing, the principal office is the office at which the Corporation keeps
its books and records. The Corporation will notify Lender prior to any change in
the location of The Corporation’s state of organization or any change in The
Corporation’s name. The Corporation shall do all things necessary to preserve
and to keep in full force and effect its existence, rights and privileges, and
shall comply with all regulations, rules, ordinances, statutes, orders and
decrees of any governmental or quasi-governmental authority or court applicable
to the Corporation and The Corporation’s business activities.

 

RESOLUTIONS ADOPTED.  At a meeting of the Directors of the Corporation, or if
the Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation’s shareholders, duly called and held
on                               , at which a quorum was present and voting, or
by other duly authorized action in lieu of a meeting, the resolutions set forth
in this Resolution were adopted.

 

OFFICER.  The following named person is an officer of TGC Industries, Inc.:

 

 

NAMES

 

TITLES

 

AUTHORIZED

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

Wayne Whitener

 

President & CEO

 

Y

 

 

 /s/ Wayne Whitener

 

 

ACTIONS AUTHORIZED.  The authorized person listed above may enter into any
agreements of any nature with Lender, and those agreements will bind the
Corporation. Specifically, but without limitation, the authorized person is
authorized, empowered, and directed to do the following for and on behalf of the
Corporation:

 

Borrow Money.  To borrow, as a cosigner or otherwise, from time to time from
Lender, on such terms as may be agreed upon between the Corporation and Lender,
such sum or sums of money as in his or her judgment should be borrowed, without
limitation.

 

Execute Notes.  To execute and deliver to Lender the promissory note or notes,
or other evidence of the Corporation’s credit accommodations, on Lender’s forms,
at such rates of interest and on such terms as may be agreed upon, evidencing
the sums of money so borrowed or any of the Corporation’s indebtedness to
Lender, and also to execute and deliver to Lender one or more renewals,
extensions, modifications, refinancings, consolidations, or substitutions for
one or more of the notes, any portion of the notes, or any other evidence of
credit accommodations.

 

Grant Security.  To mortgage, pledge, transfer, endorse, hypothecate, or
otherwise encumber and deliver to Lender any property now or hereafter belonging
to the Corporation or in which the Corporation now or hereafter may have an
interest, including without limitation all of the Corporation’s real property
and all of the Corporation’s personal property (tangible or intangible), as
security for the payment of any loans or credit accommodations so obtained, any
promissory notes so executed (including any amendments to or modifications,
renewals, and extensions of such promissory notes), or any other or further
indebtedness of the Corporation to Lender at any time owing, however the same
may be evidenced. Such property may be mortgaged, pledged, transferred,
endorsed, hypothecated or encumbered at the time such loans are obtained or such
indebtedness is incurred, or at any other time or times, and may be either in
addition to or in lieu of any property theretofore mortgaged, pledged,
transferred, endorsed, hypothecated or encumbered.

 

Execute Security Documents.  To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement, and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
and encumbrances, or any of them, are given; and also to execute and deliver to
Lender any other written instruments, any chattel paper, or any other
collateral, of any kind or nature, which Lender may deem necessary or proper in
connection with or pertaining to the giving of the liens and encumbrances.

 

Negotiate Items.  To draw, endorse, and discount with Lender all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the Corporation’s account with Lender, or to cause such other disposition of
the proceeds derived therefrom as he or she may deem advisable.

 

Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances under such lines,
and in all cases, to do and perform such other acts and things, to pay any and
all fees and costs, and to execute and deliver such other documents and
agreements as the officer may in his or her discretion deem reasonably necessary
or proper in order to carry into effect the provisions of this Resolution.

 

ASSUMED BUSINESS NAMES.  The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation. Excluding the name of the Corporation, the following is a complete
list of all assumed business names under which the Corporation does business:
None.

 

NOTICES TO LENDER.  The Corporation will promptly notify Lender in writing at
Lender’s address shown above (or such other addresses as Lender may designate
from time to time) prior to any (A) change in the Corporation’s name; (B) change
in the Corporation’s assumed business name(s); (C) change in the management of
the Corporation; (D) change in the authorized signer(s); (E) change in the
Corporation’s principal office address; (F) change in the Corporation’s state of
organization; (G) conversion of the Corporation to a new or different type of
business entity; or (H) change in any other aspect of the Corporation that
directly or indirectly relates to any agreements between the Corporation and
Lender. No change in the Corporation’s name or state of organization will take
effect until after Lender has received notice.

 

--------------------------------------------------------------------------------


 

CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS.  The officer named above is
duly elected, appointed, or employed by or for the Corporation, as the case may
be, and occupies the position set opposite his or her respective name. This
Resolution now stands of record on the books of the Corporation, is in full
force and effect, and has not been modified or revoked in any manner whatsoever.

 

NO CORPORATE SEAL.  The Corporation has no corporate seal, and therefore, no
seal is affixed to this Resolution.

 

CONTINUING VALIDITY.  Any and all acts authorized pursuant to this Resolution
and performed prior to the passage of this Resolution are hereby ratified and
approved. This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to Lender and receipt acknowledged by Lender in writing at
Lender’s address shown above (or such addresses as Lender may designate from
time to time). Any such notice shall not affect any of the Corporation’s
agreements or commitments in effect at the time notice is given.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and attest that the signature
set opposite the name listed above is his or her genuine signature.

 

I have read all the provisions of this Resolution, and I personally and on
behalf of the Corporation certify that all statements and representations made
in this Resolution are true and correct. This Corporate Resolution to Borrow /
Grant Collateral is dated                                      .

 

 

CERTIFIED TO AND ATTESTED BY:

 

 

 

 

 

 

 /s/ Wayne Whitener

 

 

 

Wayne Whitener, President & CEO of TGC Industries,
Inc.

 

 

NOTE: If the officer signing this Resolution is designated by the foregoing
document as one of the officers authorized to act on the Corporation’s behalf,
it is advisable to have this Resolution signed by at least one non-authorized
officer of the Corporation.

 

2

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

 

$

3,500,000.00

 

09-16-2005

 

09-16-2006

 

17003864

 

4A / 466

 

 

 

SBV

 

 

 

 

References in the shaded area are for Lender’s use only and do not limit the
applicability
of this document to any particular loan or item.

Any item above containing “* * *” has been omitted due to text length
limitations.

 

Borrower:

TGC Industries, Inc.
1304 Summit Avenue, Ste. 2
Plano, TX 75074

 

 

Lender:

Sovereign Bank, N.A.
Preston Center
6060 Sherry Lane
Dallas, TX 75225

 

 

 

Principal Amount: $3,500,000.00

 

Initial Rate: 7.500%

 

Date of Note: September 16, 2005

 

PROMISE TO PAY.  TGC Industries, Inc. (“Borrower”) promises to pay to Sovereign
Bank, N.A. (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Three Million Five Hundred Thousand & 00/100
Dollars ($3,500,000.00) or so much as may be outstanding, together with interest
on the unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance or
maturity, whichever occurs first.

 

CHOICE OF USURY CEILING AND INTEREST RATE.  The interest rate on this Note has
been implemented under the “Quarterly Ceiling” as referred to in Section 303.006
of the Texas Finance Code. The terms, including the rate, or index, formula, or
provision of law used to compute the rate on the Note, will be subject to
revision as to current and future balances, from time to time by notice from
Lender in compliance with Section 303.103 of the Texas Finance Code.

 

PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on September 16, 2006. In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning October 16, 2005, with all subsequent interest
payments to be due on the same day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; and then to principal. The annual interest rate for
this Note is computed on a 365/360 basis; that is, by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding, unless such calculation would result in a usurious rate, in
which case interest shall be calculated on a per diem basis of a year of 365 or
366 days, as the case may be. Borrower will pay Lender at Lender’s address shown
above or at such other place as Lender may designate in writing. Notwithstanding
any other provision of this Note, Lender will not charge interest on any
undisbursed loan proceeds. No scheduled payment, whether of principal or
interest or both, will be due unless sufficient loan funds have been disbursed
by the scheduled payment date to justify the payment.

 

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the
Sovereign Bank, N.A. Prime Rate as determined, currently equal to Wall Street
Journal Prime Rate as quoted in the Southwestern Addition of the Wall Street
Journal (the “Index”). The index is not necessarily the lowest rate charged by
Lender on its loans. If the index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notice to Borrower. Lender
will tell Borrower the current index rate upon Borrower’s request. The interest
rate change will not occur more often than each Day. Borrower understands that
Lender may make loans based on other rates as well. The index currently is
6.500% per annum. The interest rate to be applied prior to maturity to the
unpaid principal balance of this Note will be at a rate of 1.000 percentage
point over the index, resulting in an initial rate of 7.500% per annum. NOTICE:
Under no circumstances will the interest rate on this Note be more than the
maximum rate allowed by applicable law. For purposes of this Note, the “maximum
rate allowed by applicable law” means the greater of (A) the maximum rate of
interest permitted under federal or other law applicable to the indebtedness
evidenced by this Note, or (B) the “Quarterly Ceiling” as referred to in
Section 303.006 of the Texas Finance Code.

 

PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Prepayment in full shall consist of payment of the
remaining unpaid principal balance together with all accrued and unpaid interest
and all other amounts, costs and expenses for which Borrower is responsible
under this Note or any other agreement with Lender pertaining to this loan, and
in no event will Borrower ever be required to pay any unearned interest. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments of accrued unpaid interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Sovereign Bank, N.A., 7301
North State Highway 161 Irving, TX 75039.

 

POST MATURITY RATE.  The Post Maturity Rate on this Note is the lesser of the
maximum rate allowed by law or the variable interest rate in effect at the time
of final maturity. Borrower will pay interest on all sums due after final
maturity, whether by acceleration or otherwise, at that rate.

 

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default.  Borrower fails to make any payment when due under this Note.

 

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or

 

--------------------------------------------------------------------------------


 

forfeiture proceeding and if Borrower gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity.  Lender in good faith believes itself insecure.

 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire indebtedness,
including the unpaid principal balance on this Note, all accrued unpaid
interest, and all other amounts, costs and expenses for which Borrower is
responsible under this Note or any other agreement with Lender pertaining to
this loan, immediately due, without notice, and then Borrower will pay that
amount.

 

ATTORNEYS’ FEES; EXPENSES.  Lender may hire an attorney to help collect this
Note if Borrower does not pay, and Borrower will pay Lender’s reasonable
attorneys’ fees. Borrower also will pay Lender all other amounts Lender actually
incurs as court costs, lawful fees for filing, recording, releasing to any
public office any instrument securing this Note; the reasonable cost actually
expended for repossessing, storing, preparing for sale, and selling any
security; and fees for noting a lien on or transferring a certificate of title
to any motor vehicle offered as security for this Note, or premiums or
identifiable charges received in connection with the sale of authorized
insurance.

 

GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Texas
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Texas.

 

CHOICE OF VENUE.  If there is a lawsuit, and if the transaction evidenced by
this Note occurred in Dallas County, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Dallas County, State of Texas.

 

DISHONORED CHECK CHARGE.  Borrower will pay a processing fee of $30.00 if any
check given by Borrower to Lender as a payment on this loan is dishonored.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

COLLATERAL.  Borrower acknowledges this Note is secured by Assignment of
Accounts Receivables and General Intangibles.

 

LINE OF CREDIT.  This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.  This revolving line of credit shall not be subject to
Ch. 346 of the Texas Finance Code.

 

RENEWAL AND EXTENSION.  This Note is given in renewal and extension and not in
novation of the following described indebtedness:  The Promissory Note dated
April 26, 2005 in the amount of Five Hundred Thousand & 00/100 ($500,000.00),
from Borrower to Lender.

 

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Borrower does not agree or intend to pay, and
Lender does not agree or intend to contract for, charge, collect, take, reserve
or receive (collectively referred to herein as “charge or collect”), any amount
in the nature of interest or in the nature of a fee for this loan, which would
in any way or event (including demand, prepayment, or acceleration) cause Lender
to charge or collect more for this loan than the maximum Lender would be
permitted to charge or collect by federal law or the law of the State of Texas
(as applicable). Any such excess interest or unauthorized fee shall, instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this loan, and when the principal has been paid in full, be refunded
to Borrower. The right to accelerate maturity of sums due under this Note does
not include the right to accelerate any interest which has not otherwise accrued
on the date of such acceleration, and Lender does not intend to charge or
collect any unearned interest in the event of acceleration. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of the loan evidenced by
this Note until payment in full so that the rate or amount of interest on
account of the loan evidenced hereby does not exceed the applicable usury
ceiling. Lender may delay or forgo enforcing any of its rights or remedies under
this Note without losing them. Borrower and any other person who signs,
guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, notice of dishonor, notice of intent to
accelerate the maturity of this Note, and notice of acceleration of the maturity
of this Note. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender’s security interest in the
collateral without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

 

2

--------------------------------------------------------------------------------


 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

TGC INDUSTRIES, INC.

 

By:

 /s/ Wayne Whitener

 

 

 

Wayne Whitener, President & CEO of TGC
Industries, Inc.

 

 

 

LENDER:

 

 

SOVEREIGN BANK, N.A.

 

 

X

/s/ Stephanie Baird Velasquez

 

 

 

Stephanie Baird Velasquez, Senior Vice President

 

 

 

3

--------------------------------------------------------------------------------


 

NOTICE OF FINAL AGREEMENT

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

 

$

3,500,000.00

 

09-16-2005

 

09-16-2006

 

17003864

 

4A / 466

 

 

 

SBV

 

 

 

 

References in the shaded area are for Lender’s use only and do not limit the
applicability
of this document to any particular loan or item.

Any item above containing “* * *” has been omitted due to text length
limitations.

 

Borrower:

TGC Industries, Inc.
1304 Summit Avenue, Ste. 2
Plano, TX 75074

 

 

Lender:

Sovereign Bank, N.A.
Preston Center
6060 Sherry Lane
Dallas, TX 75225

 

 

 

THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

As used in this Notice, the following terms have the following meanings:

 

Loan. The term “Loan” means the following described loan: B non-precomputed
Variable Rate Nondisclosable Revolving Line of Credit Loan to a Corporation for
$3,500,000.00 due on September 16, 2006. The reference rate (Sovereign Bank,
N.A. Prime Rate as determined, currently equal to Wall Street Journal Prime Rate
as quoted in the Southwestern Addition of the Wall Street Journal, currently
6,500%) is added to the margin of 1.000%, resulting in an initial rate of 7,500.
This is a secured renewal of the following described indebtedness: The
Promissory Note dated April 26, 2005 in the amount of Five Hundred Thousand &
00/100 ($500,000.00), from Borrower to Lender .

 

Loan Agreement. The term “Loan Agreement” means one or more promises, promissory
notes, agreements, undertakings, security agreements, deeds of trust or other
documents, or commitments, or any combination of those actions or documents,
relating to the Loan, including without limitation the following:

 

LOAN DOCUMENTS

 

Corporate Resolution: TGC Industries, Inc.

Business Loan Agreement

Promissory Note

TX Commercial Security Agreement: All Accounts and General

TX National UCC Financing Statement (Rev. 05/22/02): All

Intangibles; owned by TGC Industries, Inc.

Accounts and General Intangibles; whether

Disbursement Request and Authorization

Notice of Final Agreement

W-9 Request for Taxpayer ID Number and Certification: TGC Industries, Inc.

 

Parties.  The term “Parties” means Sovereign Bank, N.A. and any and all entities
or Individuals who are obligated to repay the loan or have pledged property as
security for the Loan, including without limitation the following:

 

Borrower:

 

TGC Industries, Inc.

Grantor(s):

 

TGC Industries, Inc.

 

This Notice of Final Agreement is given by Sovereign Bank, N.A. pursuant to
Section 26.02 of the Texas Business and Commerce Code. Each Party who signs
below, other than Sovereign Bank, N.A., acknowledges, represents, and warrants
to Sovereign Bank, N.A. that it has received, read and understood this Notice of
Final Agreement. This Notice is dated September 16, 2005.

 

 

BORROWER:

 

 

TGC INDUSTRIES, INC.

 

By:

 /s/ Wayne Whitener

 

 

 

Wayne Whitener, President & CEO of TGC
Industries, Inc.

 

 

 

LENDER:

 

 

SOVEREIGN BANK, N.A.

 

 

X

 

 

 

 

Stephanie Baird Velasquez, Senior Vice President

 

 

 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------